Citation Nr: 1142022	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for infundi bulofolliculitis.  

(The issue of entitlement to payment or reimbursement of medical expenses incurred at Walter Reed Army Medical Center on November 15, 2007, will be the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to an increased rating for infundi bulofolliculitis.

The claim was remanded by the Board in May 2010 and January 2011 for additional development.  

The issues of service connection for a psychiatric disorder and for alopecia, both to include as due to service connected infundi bulofolliculitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

(The issue of entitlement to payment or reimbursement of medical expenses incurred at Walter Reed Army Medical Center on November 15, 2007, will be the subject of a separate Board decision.)


FINDING OF FACT

Throughout the appeal period, the Veteran's skin disability has required the use of constant or near-constant systemic therapy such as corticosteroids and has covered 20 to 40 percent of his body without scarring or disfigurement of the head, face or neck.


CONCLUSION OF LAW

The criteria for a 60 percent rating for infundi bulofolliculitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received this notice in a December 2008 letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 

In a letter issued in May 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the May 2008 letter advised the Veteran that he should submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2008 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the February 2009 statement of the case (SOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA records, and private medical records.  Additionally, the Veteran was provided a proper VA examination in January and April 2011 for his infundi bulofolliculitis disability.

The issue on appeal was previously before the Board in May 2010 and January 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with VA examinations in September 2010, January 2011, and April 2011, where the severity of infundi bulofolliculitis and relevant treatment was described in detail and color photographs were obtained.  The January 2011 examination complied with the instruction that the examination be conducted in winter.

A supplemental statement of the case (SSOC) was issued in September 2011.  Since the record reflects compliance with the May 2010 and January 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service-connected infundi bulofolliculitis is evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.

The Veteran submitted a claim for increased rating in May 2008.  The relevant focus for adjudicating his claim is the period beginning one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2011).

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  Moreover, the substance of Diagnostic Code 7806 was not changed in the amendments and, as explained below, it is the only applicable diagnostic code in this claim for an increased rating.

Under Diagnostic Code 7806, a 30 percent rating is available for when the skin disability affects 20 to 40 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for a skin disability affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 60 percent evaluation is the maximum schedular evaluation under Diagnostic Code 7806.

The record demonstrates constant or near-constant use of corticosteroids.  The Veteran has reported consistently that he has used lidex cream regularly since the 1970s.  The Veteran reported during a July 2008 VA examination that he had used lidex cream twice daily since 1976.  In a November 2008 notice of disagreement, the Veteran stated that only lidex cream had worked over the years.  During a September 2010 VA examination, he again reported the history of using lidex cream to the affected areas daily from 1978.  The examiner stated that the Veteran discontinued the use of prescribed creams in 1992 and had since been using over the counter moisturizing lotions.  

However, the Veteran asserted in a November 2010 statement that during the September 2010 VA examination, he meant that he had discontinued using prescription medication on his face.  He stated that he told the examiner he now used Vaseline on his face to sooth the pain during flare-ups and continued to use lidex on the rest of his body.  

A January 2011 VA examiner noted that the Veteran had been using topical lidex on a near-constant basis for the past twelve months and confirmed that lidex was a corticosteroid.  

A January 2011 VA medical center (VAMC) dermatology consultation record indicates that the Veteran reported using lidex cream for many years and stated that he developed mild pruritis if he did not use it.  A February 2011 VAMC dermatology record confirmed that the Veteran continued to use lidex cream twice daily.  

The Veteran reported continued use of topical lidex cream during an April 2011 VA examination.  The examiner noted that the use was for greater than 6 weeks during the last twelve months.  

The Veteran is competent to report the medications he has used to treat his service-connected skin disability.  The Board finds his statements regarding his constant use of lidex cream, a topical corticosteroid, to be credible and supported by medical evidence of record.  

A remaining question is whether the use of a topical corticosteroid meets the requirements of Diagnostic Code 7806 that there be "systemic" therapy, such as corticosteroids.  It is unclear from the language of the diagnostic code, whether the use of a topical corticosteroid was meant to be the equivalent of systemic therapy.  Resolving this ambiguity in favor of the Veteran, the Board finds that the use of a topical corticosteroid is the equivalent of systemic therapy for purposes of applying Diagnostic Code 7806.

In addition, the Veteran has been prescribed oral, or systemic, medication for various skin conditions.  In January and February 2011, he was prescribed oral Ketoconazole; for folliculitis.

Resolving all doubt in the Veteran's favor, the Board finds that the record supports a finding of constant or near-constant systemic therapy such as corticosteroids and a 60 percent disability rating is assigned for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002).  As such, the Veteran is in receipt of the highest possible schedular disability rating applicable for this disability.

Diagnostic Code 7806 does provide that eczema or analogous disabilities can be rated, in the alternative, under diagnostic codes pertaining to scars.  The only code for rating scars that allows for a higher evaluation than 60 percent, is Diagnostic Code 7800.  

The rating criteria in Diagnostic Code 7800 (2008), provide an 80 percent rating for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:

1. Scar 5 or more inches (13 or more cm.) in length.

2. Scar at least one-quarter inch (0.6 cm.) wide at widest part.

3. Surface contour of scar elevated or depressed on palpation.

4. Scar adherent to underlying tissue.

5. Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

6. Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

7. Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).

8. Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  
Diagnostic Code 7800, Note 1.

Unfortunately, the record fails to demonstrate that an increased rating is warranted under Diagnostic Code 7800.  The July 2008 VA examiner noted papules on the nape of the neck but did not provide the dimensions of that area alone.  The examiner specifically found no ulceration, exfoliation, tissue loss, disfigurement, induration, inflexibility, hypopigmentation, or abnormal texture.  

The September 2010 VA examiner found prominent hypergimented macules of the neck but did not note any scarring or disfigurement, including tissue loss, gross distortion, or asymmetry.  The more prominent disability of the face appeared to alopecia, a non-service connected disability.  

The January 2011 VA examiner found that there was no facial scarring or disfigurement present.  There was minimal dermatitis on the face, without prominent follicular hypergimentation or hyperkeratosis.  

During a January 2011 VAMC dermatology consultation, the Veteran reported  a thick greasy scale on the scalp which he treated with regular shampooing and greasing of the scalp as well as scaling around the eyebrows, perinasal area, beard area and postauricular skin.  

The April 2011 VA examiner noted a two by two centimeter area of white scaly plaque on his left submental chin but did not note any scarring or disfigurement.  

Color photographs submitted by the Veteran in November 2009 and additional photographs taken at the April 2011 VA examination did not show observable tissue loss, gross distortion, or asymmetry of any feature.  There is no other evidence indicating that infundi bulofolliculitis manifested into such deformities at any time during the appeal.

A remaining question is whether at least six characteristics of disfigurement are present.   There is no evidence of any scarring, which is required for four of the eight characteristics of disfigurement.  Moreover, at no time has the Veteran been noted to have any skin symptoms on his head, face, or neck which exceeded six square inches or included any tissue loss.  

As there is no evidence of any of the signs of scarring or disfigurement, Diagnostic Code 7800 cannot serve as the basis for an evaluation in excess of 60 percent.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria contemplate the Veteran's disability.  His skin disease manifested by symptoms such as itching, pruritic, and scaling, has required corticosteroids, and has covered twenty to forty percent of his body.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran has not reported that he is unemployed or that service connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  At most, the Veteran reported during the November 2008 notice of disagreement and March 2009 VA Form 9 that his skin disability causes him to miss work at times.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

A 60 percent rating for infundi bulofolliculitis is granted for the entire period here on appeal. 


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


